Mr. Presiding Justice Barnes delivered the opinion of the court. 5. Appeal and ebrob, § 1301*—when presumed that evidence was sufficient to support findings in decree. On appeal from a decree where it is stated in the court’s certificate that all of the evidence heard was not preserved, it will be presumed that there was sufficient evidence to support the specific findings of fact recited in the decree, and points based on hypotheses of fact different from the chancellor’s findings will not be considered. 6. Appeal and erbor, § 1236*—when defendants estopped to raise question of insufficiency of proof relating to uncontested allegations in bill. Where, on the hearing on a bill, counsel for defendants expressly admit all save one of its allegations and the court directs that the evidence be confined to that issue, there is no necessity of proving the other allegations, and, on appeal, defendants are estopped to raise the question of the insufficiency of the proof relating to the uncontested allegations. 7. Appeal and ebbob, § 438*—when claim of variance not considered. A claim of variance first urged in a petition for rehearing and not during the trial will not be considered on appeal. 8. Appeal and ebrob, § 726*—when finding of fact in decree cannot be impeached. On appeal, findings of fact in the decree cannot be impeached unless all of the evidence heard on the trial is preserved in the record. 9. Appeal and ebrob, § 1236*—when counsel for appellants precluded from urging that allowance of solicitors’ fees was erroneous. Where the record on appeal from a decree shows that counsel for appellants expressly stated that he had no objection to a draft of the decree which included the allowance of solicitors’ fees, appellants cannot urge such allowance as error. 10. Exchange op property, § 9*—what is measure of damages for breach of contract for. On a bill for the reformation of a contract for the exchange of land and for damages for failure to perform, the measure of damages is the difference between the agreed price of the properties and their market value at the time of the breach. 11. Costs, § 73*—when cost of additional abstract taxed against appellants. On appeal, where appellants do not submit a sufficiently full and fair abstract for a proper consideration of the points urged and the additional abstract is unnecessarily full, a part thereof will be taxed against appellants as additional costs.